DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 02/23/2022. As directed by the amendment: claims 1, 8, and 16 have been amended and claims 2 and 11 have been cancelled.  Thus, claims 1, 3-10, and 12-19 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. The applicant has amended claims 1, 8, and 16 to claim “a one piece suture anchor” that is illustrated in all the figures is “a one piece suture”, see page 10 of applicant’s arguments. The examiner interprets this argument as that the applicant is stating that it is a one piece anchor as shown by the drawings. The examiner respectfully disagrees. The suture anchor as shown in the figures does not explicitly show that the suture anchor is a “one piece suture anchor”. The drawings do not explicitly show that the suture is formed from one piece, and furthermore in some figures it can appear that the suture anchor appears to be a head portion fitted over other portions, see Figures below. 

    PNG
    media_image1.png
    179
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    541
    522
    media_image2.png
    Greyscale

	Furthermore, the specification, prior to the applicant’s amendments did not suggest in anyway that the suture anchor was one piece. As such these amendments to the specification and the claim amendments are considered new matter. 
Applicant’s arguments, see pages 10-17 filed 02/23/2022, with respect to the rejections of claims 1-19 under Hendrickson (US 20140142627 A1) have been fully considered and are persuasive. The applicant’s amendment to claim to include “longitudinally between the first opening and second opening, but not extending past either first or second opening” overcomes the previous rejection. The referenced embodiment of Hendrickson does not explicitly disclose such limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of a variant embodiment of Hendrickson.
Specification
The amendment filed 02/23/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “one piece” in [007], ll 1 and 2 and “one piece” in [0044], ll 2. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is the “one piece suture anchor” in claims 1, 8, and 16 and “one piece cylindrical body” in claims 8 and 16. As explained in the response to arguments above, the applicant states that this disclosed by the filed drawings, however the suture anchor as shown in the figures does not explicitly show that the suture anchor is a “one piece suture anchor”. The drawings do not explicitly show that the suture is formed from one piece, and furthermore in some figures it can appear that the suture anchor appears to be a head portion fitted over other portions. Furthermore, this was not supported in the specification of the original disclosure of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 8-10, 12-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendricksen et al (US 20140142627 A1), herein referenced to as “Hendricksen” in view of Chin et al (US 20120143225 A1), herein referenced to as “Chin”.
In regards to claim 1, Hendricksen discloses, A suture anchor (see Figs. 24A-24B) comprising: a cylindrical body (see Figs. 24A-24B, [0119], the suture anchor having a generally cylindrical body) having an entry tip 4304 (see Figs. 24A-24B, [0119]) at a distal end portion 4316 (see Figs. 24A-24B, [0119]) and a hollow tool attachment portion 4302 (see Figs. 24A-24B, [0119]) at a proximal end portion 4302 (see Figs. 24A-24B, [0119]); projections formed 4308 (see Figs. 24A-24B, [0119]) on the external surface (see Figs. 24A-24B) of the cylindrical body cylindrical body of the suture anchor for retaining the anchor in a predrilled hole formed in bone (see [0119], 4308 disposed on the exterior to hold the anchor in bone or tissue); a pair of suture openings 4310 and 4312 (see Figs. 24A-24B, [0119]) extending through the cylindrical body (see Fig. 24B, 4310 and 4312 extend through the body), a first opening 4312 in the hollow tool attachment portion 4302 and a second opening 4310 below (below in this case is being interpreted as distal, as per interpretation based on applicant’s Fig. 1, wherein 22 is distal/below of 20 and/or 14) the hollow tool attachment portion, both first and second openings 4310 and 4312 being circumferentially aligned (see Fig. 24A, they are aligned circumferentially as they share the same longitudinal axis on the circumference of the external surface of the cylindrical body) and spaced longitudinally relative to a length of the cylindrical body (see Fig. 24A, 4310 and 4312 are spaced apart longitudinally along the length of the cylindrical body); and wherein a suture the suture (see [0119], a suture) can be passed through the first opening 4312 from the hollow tool attachment portion externally and though the second opening 4310 and back into the first opening on an opposite side of the cylindrical body back into the hollow tool attachment portion. 
The language, "wherein a suture can be passed through the first opening from the hollow tool attachment portion externally and though the second opening and back into the first opening on an opposite side of the cylindrical body back into the hollow tool attachment portion," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Hendricksen meets the structural limitations of the claim, and is capable of having a suture pass through a first opening on one side and then a second opening on the same side and then exiting from the second opening on a second side before entering back into the first opening on the second side and into the hollow tool attachment portion via the channel 4134.
This embodiment of Hendrickson does not explicitly disclose: wherein the suture anchor is one piece; a pair of slots, a first slot extending longitudinally between the first opening and the second opening, but not extending longitudinally past either first or second opening, from the first opening to the second opening on one side of the cylindrical body, a second slot extending longitudinally between the first opening and the second opening, but not extending longitudinally past either first or second opening, from the first opening to the second opening on an opposite side, each slot configured to form a recess along the longitudinal space between the first opening and second opening into which the suture can be positioned external of the cylindrical body. 
However, a variant embodiment (Figs. 17A-17D) of Hendrickson teaches the cylindrical body 6512 (see Figs. 17A-17D), a hollow attachment portion 6530 (see Figs. 17A-17D) and an entry tip 6514 (see Figs. 17A-17D). Hendrickson further teaches: a pair of slots (see annotated Fig. 17D below), a first slot (the first slot which is on the side towards the bottom of the figure) extending longitudinally between the first opening and the second opening 6516a and b (see Figs. 17A-17D, [0109]), but not extending longitudinally past either first or second opening (as seen in the annotated Fig. 17D below, the first slot extends between the first and second opening, but not past as the walls of the groove the openings are bounded by lateral walls and there are no extensions past the openings on the first side) on one side of the cylindrical body, a second slot (the second slot which is on the side towards the top of the figure) extending longitudinally between the first opening and the second opening (as seen in the annotated Fig. 17D below, the second slot extends between the first and second opening, but not past as the walls of the groove the second opening which is bounded by a lateral wall and there are no extensions past the second opening on the second side), but not extending longitudinally past either first or second opening 6516b, from the first opening 6516a to the second opening 6516b on an opposite side (the slots are on opposite sides from each other), each slot (see annotated Fig. 17D below) configured to form a recess (a recess is formed from area above each respective slot, along the longitudinal axis of the suture anchor) along the longitudinal space between the first opening 6156a and second opening 6156b into which the suture can be positioned external of the cylindrical body 6512.

    PNG
    media_image3.png
    606
    869
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendrickson Figs 24a-24b to incorporate the teachings of an embodiment of Hendrickson Figs. 17A-17D) and have a suture anchor with a pair of slots, a first slot extending longitudinally between the first opening and the second opening, but not extending longitudinally past either first or second opening, from the first opening to the second opening on one side of the cylindrical body, a second slot extending longitudinally between the first opening and the second opening, but not extending longitudinally past either first or second opening, from the first opening to the second opening on an opposite side. Motivation for such can be found in Hendrickson as this provides for a cinching mechanism for tensioning suture that is passed into the anchor when the anchor is implanted into damage bone tissue to fixate the tissue (see [0109] and [0110]). 
The language, " each slot configured to form a recess along the longitudinal space between the first opening and second opening into which the suture can be positioned external of the cylindrical body," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Hendricksen meets the structural limitations of the claim, and the slots capable which sutures can be placed as it is an open recess that a suture can be placed, wrapped around, or otherwise positioned. 
The combination of Hendrickson does not explicitly disclose: wherein the suture anchor is one piece.
However, Chin in a similar field of invention discloses a suture anchor 120 (see Fig. 2) for closure of fascial tissue using suture 130. Chin further teaches: wherein the suture anchor 120 is one piece (see [0061], one piece). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendrickson to incorporate the teachings of Chin and have the suture anchor is one piece. Motivation for such can be found in Chin as having the anchor as one-piece can act to maximize the tensile strength of each individual part, leading to enhanced closure (see [0061]). 
In regards to claim 3, the combination of Hendrickson and Chin teaches, the suture anchor of claim 1, see 103 rejection above. Hendricksen further discloses: wherein the distal end portion 4316 has an opening 4306 (see Figs. 24A-24B, [0119]) for receiving one or more additional sutures (see [0119], a suture and/or suture knot can fit into 4306).
	In regards to claim 4, the combination of Hendrickson and Chin teaches, the suture anchor of claim 1, see 103 rejection above. Hendricksen further discloses: wherein the first opening 4310 and second opening 4312 are parallel (see Figs. 24A-24B, 4310 and 4312 are parallel and run through the longitudinal center axis of the cylindrical body and are exposed past the exterior surface) and pass crossing a longitudinal axis of the cylindrical body through the exterior surface of the cylindrical body.  
	In regards to claim 5, the combination of Hendrickson and Chin teaches, the suture anchor of claim 1, see 103 rejection above. Hendricksen further discloses: wherein the first and second openings 4310 and 4312 are configured to allow the suture the suture to slide freely when held in the cylindrical body (the suture passes through the openings, therefore is capable of sliding freely).
	In regards to claim 6, the combination of Hendrickson and Chin teaches, the suture anchor of claim 1, see 103 rejection above. Hendricksen further discloses: wherein the hollow tool attachment portion 4302 has an opening 4314 (see Figs. 24A-24B, [0119]) for receiving a shaft 1108 (see Figs. 56A-56B, [0154]) of an anchor driving device 1102 (see Figs. 56A-56B, [0154], the delivery instrument for deploying the suture anchor).
 	In regards to claim 8, Hendrickson discloses: A suture anchor assembly (see Figs. 24A-24B and 56A-56B) comprises: a driver 1102 (see Figs. 56A-56B, [0154], the delivery instrument for deploying the suture anchor) having a hollow driver shaft 1102 (see Figs. 56A-56B, 1102 is hollow and can contain a suture 1110) for receiving a suture 1110, the hollow driver shaft 1102 having a distal end 1114 (see Figs. 56A-56B, [0154])  configured to hold a suture anchor (1114 holds a suture, in this case the suture anchor as described in Figs 24A-24B); a suture anchor having a cylindrical body (see Figs. 24A-24B, [0119], the suture anchor having a generally cylindrical body), the cylindrical body having an entry tip 4304 (see Figs. 24A-24B, [0119]) at a distal end portion 4316 (see Figs. 24A-24B, [0119]) and a hollow tool attachment portion 4302 (see Figs. 24A-24B, [0119]) at a proximal end portion 4302 (see Figs. 24A-24B, [0119]); projections 4308 (see Figs. 24A-24B, [0119]) formed on the external surface (see Figs. 24A-24B) of the cylindrical body cylindrical body of the suture anchor for retaining the anchor in a predrilled hole formed in bone (see [0119], 4308 disposed on the exterior to hold the anchor in bone or tissue); a pair of suture openings 4310 and 4312 (see Figs. 24A-24B, [0119]) extending through the cylindrical body (see Fig. 24B, 4310 and 4312 extend through the body),, a first opening 4312 in the hollow tool attachment portion 4302 and a second -10-DN0354opening 4310 below (below in this case is being interpreted as distal, as per interpretation based on applicant’s Fig. 1, wherein 22 is distal/below of 20 and/or 14) the hollow tool attachment portion 4302, both first and second openings 4310 and 4312 being circumferentially aligned (see Fig. 24A, they are aligned circumferentially as they share the same longitudinal axis on the circumference of the external surface of the cylindrical body) and spaced longitudinally relative to a length of the cylindrical body (see Fig. 24A, 4310 and 4312 are spaced apart longitudinally along the length of the cylindrical body); and wherein a suture 1110 (see [0119], a suture)  can be passed through the first opening 4312  from the hollow tool attachment portion externally and though the second opening and back into the first opening on an opposite side of the cylindrical body back into the hollow tool attachment portion; a length of suture 1110 having a first end and a second end (a suture has a first and second end) wherein the suture is held in the suture anchor free to slide and extend through the hollow tool attachment portion inside the hollow driver shaft 1102 (see Fig. 56B).
The language, "wherein a suture can be passed through the first opening from the hollow tool attachment portion externally and though the second opening and back into the first opening on an opposite side of the cylindrical body back into the hollow tool attachment portion," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Hendricksen meets the structural limitations of the claim, and is capable of having a suture pass through a first opening on one side and then a second opening on the same side and then exiting from the second opening on a second side before entering back into the first opening on the second side and into the hollow tool attachment portion via the channel 4134.
This embodiment of Hendrickson does not explicitly disclose: wherein the suture anchor is one piece and wherein the cylindrical body is a one piece cylindrical body; a pair of slots, a first slot extending longitudinally between the first opening and the second opening, but not extending longitudinally past either first or second opening, from the first opening to the second opening on one side of the cylindrical body, a second slot extending longitudinally between the first opening and the second opening, but not extending longitudinally past either first or second opening, from the first opening to the second opening on an opposite side, each slot configured to form a recess along the longitudinal space between the first opening and second opening into which the suture can be positioned external of the cylindrical body. 
However, a variant embodiment (Figs. 17A-17D) of Hendrickson teaches the cylindrical body 6512 (see Figs. 17A-17D), a hollow attachment portion 6530 (see Figs. 17A-17D) and an entry tip 6514 (see Figs. 17A-17D). Hendrickson further teaches: wherein the cylindrical body 6512 is a one piece cylindrical body 6512 (see Figs. 17A-17D, 6512, is one piece); a pair of slots (see annotated Fig. 17D below claim 1), a first slot (the first slot which is on the side towards the bottom of the figure) extending longitudinally between the first opening and the second opening 6516a and b (see Figs. 17A-17D, [0109]), but not extending longitudinally past either first or second opening (as seen in the annotated Fig. 17D below claim 1, the first slot extends between the first and second opening, but not past as the walls of the groove the openings are bounded by lateral walls and there are no extensions past the openings on the first side) on one side of the cylindrical body, a second slot (the second slot which is on the side towards the top of the figure) extending longitudinally between the first opening and the second opening (as seen in the annotated Fig. 17D below claim 1, the second slot extends between the first and second opening, but not past as the walls of the groove the second opening which is bounded by a lateral wall and there are no extensions past the second opening on the second side), but not extending longitudinally past either first or second opening 6516b, from the first opening 6516a to the second opening 6516b on an opposite side (the slots are on opposite sides from each other), each slot (see annotated Fig. 17D below) configured to form a recess (a recess is formed from area above each respective slot, along the longitudinal axis of the suture anchor) along the longitudinal space between the first opening 6156a and second opening 6156b into which the suture can be positioned external of the cylindrical body 6512.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendrickson Figs 24a-24b to incorporate the teachings of an embodiment of Hendrickson Figs. 17A-17D) and have a suture anchor with a pair of slots, a first slot extending longitudinally between the first opening and the second opening, but not extending longitudinally past either first or second opening, from the first opening to the second opening on one side of the cylindrical body, a second slot extending longitudinally between the first opening and the second opening, but not extending longitudinally past either first or second opening, from the first opening to the second opening on an opposite side. Motivation for such can be found in Hendrickson as this provides for a cinching mechanism for tensioning suture that is passed into the anchor when the anchor is implanted into damage bone tissue to fixate the tissue (see [0109] and [0110]). 
The language, " each slot configured to form a recess along the longitudinal space between the first opening and second opening into which the suture can be positioned external of the cylindrical body," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the combination device of Hendricksen meets the structural limitations of the claim, and the slots capable which sutures can be placed as it is an open recess that a suture can be placed, wrapped around, or otherwise positioned. 
The combination of Hendrickson does not explicitly disclose: wherein the suture anchor is one piece.
However, Chin in a similar field of invention discloses a suture anchor 120 (see Fig. 2) for closure of fascial tissue using suture 130. Chin further teaches: wherein the suture anchor 120 is one piece (see [0061], one piece). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendrickson to incorporate the teachings of Chin and have the suture anchor is one piece. Motivation for such can be found in Chin as having the anchor as one-piece can act to maximize the tensile strength of each individual part, leading to enhanced closure (see [0061]). 
In regards to claim 9, the combination of Hendrickson and Chin teaches, the suture anchor of claim 8, see 103 rejection above. Hendricksen further discloses: wherein the distal end portion 4316 has an opening 4306 (see Figs. 24A-24B, [0119]) for receiving one or more additional sutures (see [0119], a suture and/or suture knot can fit into 4306).
In regards to claim 10, the combination of Hendrickson and Chin teaches, the suture anchor of claim 9, see 103 rejection above. Hendricksen further discloses: further comprises a second length of suture (see [0119], a suture, which is not the same suture that passes through 4310 and 4312) passing through the opening 4306 in the distal end portion 43016.
	In regards to claim 12, the combination of Hendrickson and Chin teaches, the suture anchor of claim 9, see 103 rejection above. Hendricksen further discloses: wherein the first opening 4310 and second opening 4312 are parallel (see Figs. 24A-24B, 4310 and 4312 are parallel and run through the longitudinal center axis of the cylindrical body and are exposed past the exterior surface) and pass crossing a longitudinal axis of the cylindrical body through the exterior surface of the cylindrical body.  
	In regards to claim 13, the combination of Hendrickson and Chin teaches, the suture anchor of claim 9, see 103 rejection above. Hendricksen further discloses: wherein the first and second openings 4310 and 4312 are configured to allow the suture the suture to slide freely when held in the cylindrical body (the suture passes through the openings, therefore is capable of sliding freely).
	In regards to claim 14, the combination of Hendrickson and Chin teaches, the suture anchor of claim 9, see 103 rejection above. Hendricksen further discloses: wherein the hollow tool attachment portion 4302 has an opening 4314 (see Figs. 24A-24B, [0119]) for receiving a shaft 1108 (see Figs. 56A-56B, [0154]) of an anchor driving device 1102 (see Figs. 56A-56B, [0154], the delivery instrument for deploying the suture anchor).
	Claims 16-19 are rejected over a further embodiment of Hendrickson. 
	In regards to claim 16, Hendrickson discloses: a method of implanting a suture anchor comprises the steps of: providing a suture anchor (1114 holds a suture, in this case the suture anchor as described in Figs 24A-24B) having: cylindrical body (see Figs. 24A-24B, [0119], the suture anchor having a generally cylindrical body), the cylindrical body having an entry tip 4304 (see Figs. 24A-24B, [0119]) at a distal end portion 4316 (see Figs. 24A-24B, [0119]) and a hollow tool attachment portion 4302 (see Figs. 24A-24B, [0119]) at a proximal end portion 4302 (see Figs. 24A-24B, [0119]); projections 4308 (see Figs. 24A-24B, [0119]) formed on the external surface (see Figs. 24A-24B) of the cylindrical body cylindrical body of the suture anchor for retaining the anchor in a predrilled hole formed in bone (see [0119], 4308 disposed on the exterior to hold the anchor in bone or tissue); a pair of suture openings 4310 and 4312 (see Figs. 24A-24B, [0119]) extending through the cylindrical body (see Fig. 24B, 4310 and 4312 extend through the body),, a first opening 4312 in the hollow tool attachment portion 4302 and a second -10-DN0354opening 4310 below (below in this case is being interpreted as distal, as per interpretation based on applicant’s Fig. 1, wherein 22 is distal/below of 20 and/or 14) the hollow tool attachment portion 4302, both first and second openings 4310 and 4312 being circumferentially aligned (see Fig. 24A, they are aligned circumferentially as they share the same longitudinal axis on the circumference of the external surface of the cylindrical body) and spaced longitudinally relative to a length of the cylindrical body (see Fig. 24A, 4310 and 4312 are spaced apart longitudinally along the length of the cylindrical body). 
This embodiment of Hendrickson does not explicitly disclose: wherein the suture anchor is one piece and wherein the cylindrical body is a one piece cylindrical body; a pair of slots, a first slot extending longitudinally between the first opening and the second opening, but not extending longitudinally past either first or second opening, from the first opening to the second opening on one side of the cylindrical body, a second slot extending longitudinally between the first opening and the second opening, but not extending longitudinally past either first or second opening, from the first opening to the second opening on an opposite side, each slot configured to form a recess along the longitudinal space between the first opening and second opening into which the suture can be positioned external of the cylindrical body; wherein a suture can be passed through the first opening from the hollow tool attachment portion externally and through the second opening and back into the first opening on an opposite side of the cylindrical body back into the hollow tool attachment portion; threading a length of suture through a proximal opening out through a first opening along an exterior slot into a second opening and out and through an opposing side along an outside slot back into the first opening and into the proximal end opening; adjusting the length of suture until the ends of the suture substantially aligned; 8 of 18Application No. 16/594,761 passing the ends of the length of suture into a hollow shafted driver device; and attaching the anchor with threaded suture to the driver for implantation. 
However, a variant embodiment (Figs. 17A-17D) of Hendrickson teaches the cylindrical body 6512 (see Figs. 17A-17D), a hollow attachment portion 6530 (see Figs. 17A-17D) and an entry tip 6514 (see Figs. 17A-17D). Hendrickson further teaches: wherein the cylindrical body 6512 is a one piece cylindrical body 6512 (see Figs. 17A-17D, 6512, is one piece); a pair of slots (see annotated Fig. 17D below claim 1), a first slot (the first slot which is on the side towards the bottom of the figure) extending longitudinally between the first opening and the second opening 6516a and b (see Figs. 17A-17D, [0109]), but not extending longitudinally past either first or second opening (as seen in the annotated Fig. 17D below claim 1, the first slot extends between the first and second opening, but not past as the walls of the groove the openings are bounded by lateral walls and there are no extensions past the openings on the first side) on one side of the cylindrical body, a second slot (the second slot which is on the side towards the top of the figure) extending longitudinally between the first opening and the second opening (as seen in the annotated Fig. 17D below claim 1, the second slot extends between the first and second opening, but not past as the walls of the groove the second opening which is bounded by a lateral wall and there are no extensions past the second opening on the second side), but not extending longitudinally past either first or second opening 6516b, from the first opening 6516a to the second opening 6516b on an opposite side (the slots are on opposite sides from each other), each slot (see annotated Fig. 17D below) configured to form a recess (a recess is formed from area above each respective slot, along the longitudinal axis of the suture anchor) along the longitudinal space between the first opening 6156a and second opening 6156b into which the suture can be positioned external of the cylindrical body 6512 (see [0109], cinching mechanism operates in the same manner as described in Figures. 21A-21B, see Figs. 21A-21B, a suture S being positioned through the opening, if placed in the same manner, the suture would be external to the body 6512, as the suture would travel through and out of the cylindrical body).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendrickson Figs 24a-24b to incorporate the teachings of an embodiment of Hendrickson Figs. 17A-17D) and have a suture anchor with a pair of slots, a first slot extending longitudinally between the first opening and the second opening, but not extending longitudinally past either first or second opening, from the first opening to the second opening on one side of the cylindrical body, a second slot extending longitudinally between the first opening and the second opening, but not extending longitudinally past either first or second opening, from the first opening to the second opening on an opposite side. Motivation for such can be found in Hendrickson as this provides for a cinching mechanism for tensioning suture that is passed into the anchor when the anchor is implanted into damage bone tissue to fixate the tissue (see [0109] and [0110]). 
The combination of Hendrickson does not explicitly disclose: wherein the suture anchor is one piece; wherein a suture can be passed through the first opening from the hollow tool attachment portion externally and through the second opening and back into the first opening on an opposite side of the cylindrical body back into the hollow tool attachment portion; threading a length of suture through a proximal opening out through a first opening along an exterior slot into a second opening and out and through an opposing side along an outside slot back into the first opening and into the proximal end opening; adjusting the length of suture until the ends of the suture substantially aligned; 8 of 18Application No. 16/594,761 passing the ends of the length of suture into a hollow shafted driver device; and attaching the anchor with threaded suture to the driver for implantation. 
However, Chin in a similar field of invention discloses a suture anchor 120 (see Fig. 2) for closure of fascial tissue using suture 130. Chin further teaches: wherein the suture anchor 120 is one piece (see [0061], one piece). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendrickson to incorporate the teachings of Chin and have the suture anchor is one piece. Motivation for such can be found in Chin as having the anchor as one-piece can act to maximize the tensile strength of each individual part, leading to enhanced closure (see [0061]). 
The combination of the earlier embodiments of Hendrickson and Chin does not explicitly teach: wherein the suture anchor is one piece; wherein a suture can be passed through the first opening from the hollow tool attachment portion externally and through the second opening and back into the first opening on an opposite side of the cylindrical body back into the hollow tool attachment portion; threading a length of suture through a proximal opening out through a first opening along an exterior slot into a second opening and out and through an opposing side along an outside slot back into the first opening and into the proximal end opening; adjusting the length of suture until the ends of the suture substantially aligned; 8 of 18Application No. 16/594,761 passing the ends of the length of suture into a hollow shafted driver device; and attaching the anchor with threaded suture to the driver for implantation.
However, Hendrickson in a variant embodiment teaches a method of implanting a suture anchor (see Figs. 45 and 56A-56B). Hendrickson further teaches: wherein a S (see Fig. 45, [0143]) can be passed through the first opening 3508 and 3518 from the hollow tool attachment portion 3522 externally (see Fig. 45, [0143], out/external) and through the second opening 3510 and 3520 (see Fig. 45, [0143]) and back into the first opening 3508 and 3518on an opposite side of the cylindrical body cylindrical body of the suture anchor in Fig. 45; threading a length of suture S (see Fig. 45, [0143]) through a proximal opening 3522 (see Fig. 45, [0143]) out through a first opening 3508 and 3518 (see Fig. 45, [0143]) along an exterior slot (see annotated Fig. 45 below) into a second opening 3510 and 3520 (see Fig. 45, [0143]) and out and through an opposing side along an outside slot (see annotated Fig. 45 below) back into the first opening 3508 and 3518; adjusting the length of suture until the ends of the suture substantially aligned (see Fig. 45, the ends 3516 and 3514 are aligned); passing the ends of the length of suture into a hollow shafted driver device 1102 (see Fig. 56B, [0154]); and attaching the anchor (see Fig. 45 and 56A-56B) with threaded suture to the driver 1108 for implantation (see [0154], 1108 engages the suture anchor).

    PNG
    media_image4.png
    647
    695
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendrickson and Chin to incorporate the teachings of a variant embodiment of Hendrickson and have wherein a suture can be passed through the first opening from the hollow tool attachment portion externally and through the second opening and back into the first opening on an opposite side of the cylindrical body; threading a length of suture through a proximal opening out through a first opening along an exterior slot into a second opening and out and through an opposing side along an outside slot back into the first opening; adjusting the length of suture until the ends of the suture substantially aligned; 8 of 18Application No. 16/594,761 passing the ends of the length of suture into a hollow shafted driver device; and attaching the anchor with threaded suture to the driver for implantation. Motivation for such can be found in Hendrickson as this configuration of threading the suture through the anchor allows for the suture tension and/or length be adjusted (see [0143]).
The combination of the embodiments of Hendrickson and Chin does not explicitly teach: back into the hollow tool attachment portion; and back into the proximal end opening.
	However, a variant embodiment of Hendrickson teaches in the same field of invention, a method of implanting a suture (see Figs. 22A-22B, [0117]) with a suture anchor (see Figs. 22A-22B), threading a length of suture S (see Figs. 22A-22B) through a proximal opening 314 (see Figs. 22A-22B, [0117]) out through a first opening 1308 and into a second opening 1310. The variant embodiment of Hendrickson further teaches: and back into the proximal end opening 1314 (see Figs. 22A-22B). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendricksen and Chin to incorporate the teachings of a variant embodiment of Hendricksen and have the suture passed back through the proximal end opening after being threaded back into the first opening. Motivation for such can be found in Hendricksen as this would allow the suture to be placed such that pulling on one end will cause the suture to be tightened within the anchor while the other end can adjust the length (see [0117]). 
In regards to claim 17, the combination of Hendrickson and Chin teaches the method of claim 16, see 103 rejection above. Hendrickson further teaches: implanting the threaded suture anchor into a pre-drilled bone (see [0154], implant into pre-drilled hole in the bone);-12-DN0354 detaching the driver 1108 (see [0154], 1108 is retracted and decoupled) leaving the ends of the length of suture exposed above the bone (see [0154], the suture is exposed as it can capture the target tissue); and wherein the length of suture is slidable relative to the suture anchor for adjustment (see [0154], the suture is slidable to capture the target tissue).
In regards to claim 18, the combination of Hendrickson and Chin teaches the method of claim 17, see 103 rejection above. Hendrickson further discloses:  attaching a ligament, cartilage or other soft tissue to the length of suture and knotting the suture about the anchor (see [0032], the damaged tissue is captured by wrapping and knotting the suture around the soft tissue after it has been placed into the bone, in this case may be ligament or other soft tissue, see [0092] and [0005]).  
	In regards to claim 19, the combination of Hendrickson and Chin teaches the method of claim 17, see 103 rejection above the method of claim 16, see 103 rejection above. Hendricksen further discloses: wherein the suture anchor (see Figs. 24A-24B) has a suture holding opening 4306 (see Figs. 24A-24B, [0119]) at a distal end 4316 (see Figs. 24A-24B, [0119]) and the method further comprises threading a second length of suture (see [0119], a suture, which is not the same suture that passes through 4310 and 4312) through the opening 4306 at the distal end 4316 and along the exterior of the suture anchor.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson in view of Chin as applied to claims 3 and 9 above, and further in view of MacLeod et al (US 20160120533 A1), herein referenced to as “MacLeod”.
In regards to claims 7 and 15, Hendrickson discloses the suture anchor of claims 3 and 9 respectively. The combination of Hendrickson and Chin does not explicitly teach: wherein the opening in the distal end portion is one of round square or oval.  
However, MacLeod in a similar field of invention teaches a suture anchor 10 (see Figs. 1-2 and 4-10) with an opening 50 (see Figs. 1-2 and 4-1)) in the distal end portion distal end portion of 30 (see Figs. 1-2 and 4-10). MacLeod further teaches: wherein the opening 50 in the distal end portion distal end portion of 30 is one of round square (is a round square, see Figs. 4, 5, 9, and 10) or oval (oval will not be examined her as it is an optional limitation). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hendrickson and Chin to incorporate the teachings of MacLeod and have a suture anchor with wherein the opening in the distal end portion is a round square. Motivation for such can be found in MacLeod as allows the opening to be large enough to let the ends of the suture to pass back through the proximal opening (see [0025]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771